Citation Nr: 1720069	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  09-47 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU), based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel






INTRODUCTION

The Veteran served in the U.S. Army from May 1971 to May 1973 and from June 1976 to December 1985.  The Veteran died in January 2017 and the Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.

In a July 2011 rating decision, the Board remanded the Veteran's appeal with regard to entitlement to TDIU for proper development.  In March 2016, the Board again remanded the Veteran's appeal to entitlement to TDIU for additional development.  The issue now back before the Board for adjudication.


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran's service-connected disabilities are not so severe that they precluded him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.400, 4.15, 4.16 (2016).


	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran's representative has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In July 2011 and March 2016, the Board remanded this claim for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as obtaining social security records regarding a disability determination, providing notice regarding the elements necessary to substantiate a claim for TDIU, obtaining VA treatment records since July 2011 and providing the Veteran with a new VA Disability Benefits General Medical Compensation Examination in November 2013.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  

Merits of the Claim

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is now service-connected for sinusitis (respiratory) evaluated as 30 percent disabling, residual right ankle injury, rated as 20 percent disabling, residuals left ankle fracture, rated as 20 percent disabling, residual right shoulder contusion, rated as 10 percent disabling, tonsillectomy rated as 10 percent disabling, and tinea pedis, rated as noncompensable; with a combined rating of 60 percent.  The assigned combined evaluation of 60 percent for the Veteran's service-connected disabilities does not meet the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16 (a).

The Board acknowledges that the Veteran's combined service-connected conditions do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16 (b).

In the instant case, the record fails to demonstrate that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation.  In this regard, the Board notes the November 2013 Examination determined that the Veteran had "chronic obstructive pulmonary disease", which caused him to have very limited mobility secondary to his shortness of breath.  The examiner opined that the Veteran was on oxygen and that, "There is NO competent employer that would risk hiring this Veteran."  The examiner additionally noted that the Veteran also had back surgery that additionally limited his mobility.  The examiner noted, "There is NO profession that I would medically recommend for him second to the fact that he is a medical risk."  

The March 2016 Social Security Disability Determination showed that the Veteran was not disabled.  The Veteran was asserting he was disabled due to hepatitis C, back problems, abdominal pain, chronic obstructive pulmonary disease, sinus problems, high blood pressure, vision problems, depression, problems with memory, completing tasks and concentration.  The Veteran was requested to go for a special examination, but he did not report for his appointment.  The appointment was not kept; a decision was made based on the records on file.  According to the Social Security Administration, the evidence on file did not show that his condition was disabling.

The findings from an August 2007 pulmonary examination stated that the Veteran has obstructive pulmonary disease, is oxygen dependent, and that the Veteran is unemployable.

In the August 2009 VA examination, the Veteran indicated that he is limited in his activities predominantly because of his back.  The Veteran indicated he had done clerical type work but has not worked since his back surgery in 2006.  Additionally, the examiner determined the Veterans right ankle had mild to moderate functional impairment, while the left had mild functional impairment.  The examiner opined, that the Veteran's current spine condition is not related to the Veteran's ankle condition.  He also determined that it is less likely as not that the Veteran's current right shoulder, right and left elbow, and right and left knee conditions are related to the Veteran's right and left ankle conditions.

While it was ultimately determined that the Veteran would not be able to secure and follow gainful employment, the findings are based on disabilities for which the Veteran is not service-connected. 

The Veteran's May 2009 (21-8940) Application for Increased Compensation Based on Employment, notes the Veteran last had gainful employment in 2005. 

Based on the above analysis, the competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities, consistent with the Veteran's high school education and work in the construction industry, separately or in combination, did not render him unable to secure or follow substantial gainful employment.  Therefore, entitlement to a TDIU must be denied. 38 C.F.R. § 4.16 (2016).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence indicates that the Veteran is not entitled to a TDIU.

Although the Board is sympathetic to the Veteran's claims and appreciative of the Veteran's honorable service to our country, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to a total disability rating due to individual unemployability (TDIU), based on service-connected disabilities is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


